Citation Nr: 0101805	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  96-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss prior to October 20, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period of October 20, 1998 to 
June 9, 1999.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the period of June 10, 1999 to 
March 23, 2000.

4.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from March 24, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1945, and from June 1946 to October 1961.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
bilateral hearing loss.  Thereafter, a January 1998 rating 
increased the evaluation for this disability to 20 percent, 
effective from October 20, 1998, and an April 2000 rating 
decision increased the evaluation to 30 percent, effective 
from June 10, 1999, and to 40 percent effective from March 
24, 2000.  The veteran has continued the appeal.  The Board 
has recharacterized the issue on appeal to better comport 
with the procedural history in this matter.

The Board also notes that it previously remanded this matter 
for additional evidentiary development, and that the action 
requested by its remand has been accomplished to the extent 
possible.  The case is now ready for appellate consideration.

Finally, the Board further notes that the rating criteria for 
hearing disabilities were changed effective June 10, 1999, 
and that the Board is therefore precluded from applying the 
new rating criteria prior to June 10, 1999.  After the 
effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating criteria assigned 
should be in accordance with whichever criteria are more 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  Prior to October 20, 1998, the veteran's bilateral 
hearing loss was manifested by hearing no better than level 
II in the right ear and level XI in the left ear in an 
unexceptional disability picture.

2.  For the period of October 20, 1998 to June 9, 1999, the 
veteran's bilateral hearing loss was manifested by hearing no 
better than level III in the right ear and level XI in the 
left ear in an unexceptional disability picture.

3.  For the period of June 10, 1999 to March 23, 2000, the 
veteran's bilateral hearing loss was manifested by level VI 
hearing in the left ear and level XI hearing in the left ear 
in an unexceptional disability picture; an evaluation of 50 
percent during this period is warranted only under the 
"new" rating criteria and therefore the new criteria are 
more favorable than the other.

4.  Since March 24, 2000, the veteran's bilateral hearing 
loss has been manifested by level VI hearing in the left ear 
and level XI hearing in the left ear in an unexceptional 
disability picture; an evaluation of 50 percent during this 
period is warranted only under the "new" rating criteria 
and therefore the new criteria are more favorable than the 
other. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent prior to October 20, 1998 for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (in 
effect prior to June 10, 1999).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the period of October 20, 1998 to June 9, 1999 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 
6100 (in effect prior to June 10, 1999).

3.  The schedular criteria for an evaluation of 50 percent, 
but not higher, for the period of June 10, 1999 to March 23, 
2000 for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 
6100 (in effect immediately before and after June 10, 1999) 
and 38 C.F.R. §§ 4.85, 4.86 (2000).

4.  The schedular criteria for an evaluation of 50 percent, 
but not higher, from March 24, 2000 for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (in effect 
immediately before and after June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.86 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  While the Board recognizes that an 
October 1998 Department of Veterans Affairs (VA) examiner 
recommended that certain magnetic resonance imaging be 
conducted to rule out acoustic neuroma and it is unclear what 
steps were taken, if any, in this regard, the Board finds 
that further remand for this determination is not warranted.  
More specifically, entitlement to a higher evaluation for 
hearing loss is based on mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Therefore, the 
existence or nonexistence of acoustic neuroma would not 
preclude the Board from assessing the veteran's current 
service-connected hearing disability, since the presence or 
absence of an acoustic neuroma would not effect the 
evaluation of the hearing disability.  Thus, the question of 
whether an acoustic neuroma is or is not present is not 
inextricably intertwined with the current issue in appellate 
status.  Should an acoustic neuroma subsequently be found to 
exist, the veteran would then be able to file a formal claim 
to have any symptoms referable to such disability service 
connected and assigned an appropriate evaluation.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

A review of the history of this disability shows that service 
connection was granted by the Board in June 1991, and that 
the regional office (RO) thereafter assigned a 10 percent 
evaluation in August 1991, effective from April 1989.  
January 1991 VA audiological examination was noted to reveal 
average pure tone thresholds of 46 in the right ear and 68 in 
the left ear, with speech recognition of 94 percent on the 
right and 32 percent on the left.  

On the authorized audiological evaluation in July 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
70
80
LEFT
65
65
85
95
105+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 8 percent in the left ear, and 
the average pure tone thresholds were 63 on the right and 88 
on the left.  These results were found to reveal severe 
sensorineural hearing loss in the left ear and moderate 
sloping to severe sensorineural hearing loss in the right 
ear.  In a September 1995 rating decision, the RO noted that 
hearing loss with discrimination on one ear between 92 and 
100 with pure tone threshold average between 58 and 65, and 
discrimination in the other ear less than 35 and pure tone 
threshold average of between 82 and 89, was evaluated as 10 
percent disabling.

On the authorized audiological evaluation in December 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
65
75
LEFT
50
55
75
80
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 4 in the left ear, and the 
average pure tone thresholds were 59 on the right and 78 on 
the left.  These results were found to reveal moderate to 
severe sensorineural hearing loss bilaterally.  

At the time of the veteran's hearing before a member of the 
Board in September 1997, the veteran testified that he was 
unable to discern conversational speech, particularly when 
exposed to extraneous noises (transcript (T.) at pp. 3-4).  
He further related that this circumstance adversely affected 
his ability to engage in activities associated with daily 
living and his social life (T. at pp. 3-4).  It was 
strenuously maintained by both the appellant and his daughter 
that the conditions under which VA examinations were 
conducted, that is, presentation of sounds within a 
soundproof chamber was not consistent with daily noise 
exposure "in the real world," would not yield a realistic 
measure of the appellant's hearing acuity and, thus, did not 
provide an accurate disability picture (T. at pp. 4-10).  The 
daughter of the veteran also indicated that the veteran 
experienced difficulty functioning due to his hearing 
impairment (T. at pp. 4-5).  While the veteran used a hearing 
aid in the right ear, he was deaf in the left ear (T. at pp. 
4-5).  The veteran also indicated that he received ongoing 
treatment for his bilateral hearing loss at a VA medical 
facility (T. at p. 6).  It was the veteran's belief that his 
hearing acuity had decreased since the time of a then most 
recent examination in December 1996 (T. at p. 6).  The 
daughter of the veteran stated that the veteran resorted to 
lip reading to compensate for his impaired hearing (T. at p. 
7).  

On the authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
80
LEFT
50
60
85
80
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 16 in the left ear, and the 
average pure tone thresholds were 65 on the right and 81 on 
the left.  These results were found to reveal severe 
sensorineural hearing loss in the left ear and moderate to 
severe sensorineural hearing loss in the right ear.

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
80
90
LEFT
60
55
90
85
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 24 in the left ear, and the 
average pure tone thresholds were 75 on the right and 83 on 
the left.  These results were found to reveal severe 
sensorineural hearing loss bilaterally.  Subsequent VA 
examination nine days later revealed the veteran's report of 
a history of noise exposure during service without 
significant post-service exposure.  Audiological results were 
summarized to reflect discrimination scores of only 24 
percent on the left and 84 on the right, with the examiner 
commenting that the veteran definitely required amplification 
in his right ear.  It was advised that the veteran undergo 
magnetic resonance imaging in order to rule out an acoustic 
neuroma if this had not already been accomplished.  The VA 
medical examiner further concluded that the veteran's hearing 
loss appeared to be directly related to noise exposure while 
serving on active duty, and that there was no history of 
noise exposure other than that occurring while the veteran 
was on active duty.

A January 1999 rating decision increased the evaluation for 
this disability to 20 percent, effective from October 1998, 
noting that when discrimination in one ear was between 84 and 
90 with pure tone average of between 74 and 81, and 
discrimination in the other ear was less than 35 with pure 
tone average of between 82 and 89, hearing loss was evaluated 
as 20 percent disabling.

On the authorized audiological evaluation in March 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
75
95
LEFT
65
65
90
90
105

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 24 in the left ear, and the 
average pure tone thresholds were 75 on the right and 88 on 
the left.  These results were found to reveal moderate to 
severe sensorineural hearing loss bilaterally.

An April 2000 rating decision increased the evaluation for 
this disability to 30 percent under the new criteria in 
effect as of June 10, 1999, noting that under the new 
criteria, an evaluation of 30 percent was warranted for the 
threshold averages demonstrated in the October 1998 VA 
examination.  This rating decision further determined that 
the veteran was entitled to a 40 percent rating as of March 
24, 2000 under either the new or old criteria based on the 
thresholds and discrimination scores from March 24, 2000.


II.  Analysis

Based on the results of audiological examinations prior to 
October 1998, an evaluation in excess of 10 percent is not 
warranted.  More specifically, under the "old" criteria, 
the only method for assessing the level of hearing loss 
disability involved mechanical application of the appropriate 
table matching discrimination scores and pure tone threshold 
averages (Table VI), and in this regard, discrimination 
results prior to October 1998 were 92 on the right and varied 
between 4 and 16 on the left, and pure tone threshold 
averages varied between 59 and 65 on the right and between 78 
and 88 on the left.  Consequently, using these scores in the 
most liberal manner possible, the result is no better than 
level II hearing on the right and level XI on the left, which 
correspond to no better than a 10 percent rating under Table 
VII.

For the period between October 1998 and June 9, 1999, the 
Board is still precluded from considering the medical 
evidence under the "new" criteria, and must once again 
mechanically apply the examination results during this period 
to Table VI.  With discrimination scores of 88 on the right 
and 24 on the left, and pure tone threshold averages of 75 on 
the right and 83 on the left, the result is no better than 
level III hearing on the right and level XI hearing on the 
left, which correspond to no better than a 20 percent rating 
under Table VII.

As for the period of June 10, 1999 to March 23, 2000, 
however, the Board may additionally consider audiological 
results under Table VI or VIa, and apply the Table which 
results in the higher numeral.  In this regard, as was noted 
above, applying 1998 VA audiological examination results 
solely under Table VI would result in no better than level 
III hearing on the right and level XI hearing on the left, 
which correspond to no better than a 20 percent rating under 
Table VII.  However, under the "new" criteria, the October 
1998 audiological results also qualify the veteran for an 
evaluation under 38 C.F.R. § 4.86(a), because his pure tone 
thresholds in each ear as of October 1998 were 55 or more at 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz).  Under 38 C.F.R. § 4.86(a), level III hearing acuity 
in the right ear under Table VIa is elevated to level VI 
hearing acuity.  There would be no change in the level XI 
hearing acuity in the left ear.  This produces entitlement to 
a 50 percent evaluation under Table VII for the period of 
June 10, 1999 to March 23, 2000.  Since the RO assigned only 
a 30 percent evaluation for this period, an increased 
evaluation to 50 percent is warranted.

With respect to the audiological examination results from 
March 24, 2000, the RO determined that under either the old 
or the new criteria, the veteran was entitled to at most a 40 
percent evaluation.  However, while the March 2000 findings 
of discrimination in the right ear of 76 percent and in the 
left ear, 24 percent, and pure tone threshold averages of 75 
on the right and 88 on the left would correspond to no better 
than level V hearing on the right and level XI on the left 
and a 40 percent evaluation under Table VII, under Table VIa, 
the veteran's hearing acuity of level V in the right ear 
would be elevated to VI.  There would be no change in the 
level XI hearing acuity in the left ear.  Thus, this also 
produces entitlement to a 50 percent evaluation under Table 
VII, effective from March 24, 2000.  Since the RO further 
assigned only a 40 percent evaluation from March 24, 2000, an 
increased evaluation to 50 percent is also warranted from 
March 24, 2000.

The Board notes that the revised criteria also include 38 
C.F.R. § 4.86(b) (2000).  These criteria, however, are only 
applicable if several specific factors are present.  The 
first of these is that the threshold is 30 decibels or less 
at 1,000 hertz.  This criterion is clearly not met.  
Accordingly, this provision is not for application in this 
case.

Although the new criteria at 38 C.F.R. § 4.86(a) are more 
favorable to the veteran in this case, the effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 1991) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
In other words, the effective date for the assignment of an 
increased rating for the veteran's bilateral hearing loss 
pursuant to the newly enacted § 4.86(a) may be no earlier 
than June 10, 1999, the effective date of the liberalizing 
regulation.  Accordingly, the veteran is not entitled to a 
rating in excess of 10 percent prior to October 1998, or in 
excess of 20 percent for the period of October 1998 to June 
9, 1999, under the "new" criteria.  See DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 10 percent for bilateral hearing 
loss prior to October 1998 or in excess of 20 percent from 
October 1998 to June 9, 1999 is not warranted under the old 
regulations, but that an evaluation of 50 percent is 
warranted under the new regulations effective from June 10, 
1999.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g).  With 
respect to the additional contentions of the veteran and his 
daughter regarding the inappropriateness of the audiological 
tests to obtained a true assessment of the veteran's 
disability, the Board finds that the evidence clearly weighs 
against the assignment of a higher rating based on such a 
contention.  There is nothing in the record that demonstrates 
that the audiological examinations afforded the veteran were 
conducted improperly or were otherwise unreliable.  In 
addition, the Board does not find the lay arguments that 
these test methods are inadequate to reflect the severity of 
the veteran's individual hearing loss to be entitled to 
significant probative weight compared to the audiometric test 
results required by the rating schedule and the results 
obtained by the various VA audiologists.  The Board is bound 
by statute to apply the governing regulations, and this 
includes the regulations governing the evaluation of hearing 
disability.  38 U.S.C.A. § 7104(c) (West 1991).

The Board also cannot conclude that the disability picture as 
to the veteran's bilateral hearing loss for any relevant 
period is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  The record does not reflect 
any recent or frequent hospital care, and any interference in 
the veteran's employment is not beyond the average impairment 
of earning capacity that is contemplated by the regular 
schedular criteria.  Consequently, a higher rating for any 
relevant period on an extraschedular basis is not warranted.

The requirements of 38 C.F.R. §§  4.85 and 4.86 set out the 
percentage ratings for exact numerical levels of impairment 
required for the evaluation of hearing loss.  The evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss prior to October 20, 
1998, is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss for the period of 
October 20, 1998 to June 9, 1999, is denied.

Entitlement to an evaluation of 50 percent for service-
connected bilateral hearing loss for the period of June 10, 
1999 to March 23, 2000, is granted.

Entitlement to an evaluation of 50 percent for service-
connected bilateral hearing loss effective from March 24, 
2000, is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

